            Case 1:20-cv-01998-LGS Document 13
                                            12 Filed 05/06/20
                                                     05/05/20 Page 1 of 1
 THE WEITZ LAW FIRM, P.A.
                                                                               Bank of America Building
                                                                          18305 Biscayne Blvd., Suite 214
                                                                                 Aventura, Florida 33160
 May 5, 2020                                  The ini'al conference set for May 14, 2020, at 10:30 A.M. is
                                              adjourned to June 11, 2020, at 10:30 A.M. Pre-conference
 VIA CM/ECF                                   materials are due on June 4, 2020.
 Honorable Judge Lorna G. Schofield
 United States District Court                 SO ORDERED
 Southern District of New York
 40 Foley Square - Courtroom 1106             Dated: May 6, 2020
 New York, NY 10007-1312                             New York, New York
               Re:     Girotto v. Fortunato O Frederico & CA LDA, d/b/a Fly London, et al.
                       Case 1:20-cv-01998-LGS

Dear Judge Schofield:

       The undersigned represents the Plaintiff in the above-captioned case matter.

         The Initial Pretrial Conference in this matter is currently scheduled for May 14, 2020 at 10:30
a.m., in Your Honor's Courtroom. Unfortunately, none of the Defendants have yet t o appear in this
matter. There have not been any Affidavits of Service provided in this case to the undersigned, as
our process server has not been able to serve in the City. Plaintiff’s counsel’s firm normally serves
through the Department of State, Division of Corporations, who serve defendants via certified mail.
Yet, the three defendants in this case were to be directly or personally served, as they have no
affiliation with the New York Division of Corporation. Attached is the communication sent by our
process server letting us know their inability to serve in New York City due to the shutdown. See
Exhibit “A”.

        The undersigned foreseeing some of the problems that would emerge due to, and regarding,
the shutdown in the City originally sought to request a Stay from the Court in this matter.
Nevertheless, that Motion was denied. As such, in order to afford additional time for the
Defendants to be served and formally appear and engage in productive subsequent settlement
discussions, the undersigned hereby respectfully requests a 30-day adjournment of next week’s
Conference to a date in June convenient to this Honorable Court. Thank you for your consideration
of this first adjournment request.

                                               Sincerely,

                                               By: /S/ B. Bradley Weitz
                                                  B. Bradley Weitz, Esq. (BW9365)
                                                  THE WEITZ LAW FIRM, P.A.
                                                  Attorney for Plaintiff
                                                  Bank of America Building
                                                  18305 Biscayne Blvd., Suite 214
                                                  Aventura, Florida 33160
                                                  Telephone: (305) 949-7777
                                                  Facsimile: (305) 704-3877
                                                  Email: bbw@weitzfirm.com
